Action of the plaintiff wife to recover damages for personal injuries suffered as a consequence of falling on the steps leading to the entrance of the defendant bank because of an alleged dangerous icy condition. Companion action of plaintiff husband for expenses and loss of services. Judgment dismissing the complaint reversed on the law and a new trial granted, with costs to abide the event. Questions of fact as to liability were presented by this record. (Bordonaro v. Bank of Blasdell, 285 N. Y. 606.) Close, P. J., Hagarty, Carswell, Johnston and Lewis, JJ., concur.